Citation Nr: 9906275	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO decision which denied an increase in 
a noncompensable rating for service-connected bilateral 
hearing loss.

A May 1995 RO decision granted service connection for 
tinnitus as being part of the service-connected bilateral 
hearing loss; the combined condition continued to be rated 0 
percent.  In a September 1995 decision, the RO granted a 
separate 10 percent rating for tinnitus, which is the maximum 
schedular rating for such condition (bilateral hearing loss 
continued to be rated 0 percent).  The tinnitus rating is not 
in appellate status, and it will not be addressed by the 
Board.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear, and auditory acuity level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1973 to October 1978.  A review of his service medical 
records shows that he had decreased hearing acuity during 
military service.

In a May 1979 decision, the RO determined that the veteran's 
pre-service bilateral hearing loss was aggravated by service, 
and granted service connection for this disability, with a 
noncompensable evaluation.

In September 1993, the veteran submitted a claim for an 
increased rating for bilateral hearing loss.

An October 1993 report of private audiological testing 
reflects hearing loss, although all results necessary for 
rating were not reported in proper form.  

In October 1993, the veteran underwent a VA audiological 
evaluation, revealing pure tone thresholds of 10, 20, 50, and 
40 decibels in the right ear (for an average of 30) and 15, 
70, 60, and 50 decibels in the left ear (for an average of 
49) at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
His Maryland speech recognition score was 94 percent correct 
in the right ear, and 94 percent correct in the left ear.  
The veteran complained of constant severe bilateral tinnitus.  
The diagnosis was bilateral sensorineural deafness.

By a statement dated in March 1994 the veteran asserted that 
his bilateral hearing loss had worsened over the years.  He 
reported constant ringing in his ears.

An August 1995 report of private audiological testing shows 
hearing loss, but all results necessary for rating were not 
reported in proper form.  An August 1995 note from a private 
physician, Dr. D. H. Vogel, indicates that a hearing aid was 
recommended for the left ear.

At an August 1995 RO hearing, the veteran testified that his 
hearing loss had increased since 1993.

By a memorandum dated in March 1996, the veteran's 
representative noted that the veteran had recently been given 
a hearing aid, and requested a VA examination.

By a statement dated in February 1997, the veteran noted that 
his hearing was evaluated by the VA in December 1995, when he 
was given a hearing aid.

In July 1997, the veteran underwent a VA audiological 
evaluation, revealing pure tone thresholds of 15, 20, 50, and 
50 decibels in the right ear (for an average of 34) and 20, 
65, 70, and 50 decibels in the left ear (for an average of 
51) at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
His Maryland speech recognition score was 98 percent correct 
in the right ear, and 86 percent correct in the left ear.  
The veteran complained of constant bilateral tinnitus.  The 
diagnosis was bilateral sensorineural deafness.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected bilateral hearing loss is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 .
 
The most recent audiometry studies of record were conducted 
in July 1997 by the VA and correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation II in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  (The 1993 VA examination 
similarly shows noncompensable hearing loss; and the 1993 and 
1995 private examinations, although lacking all necessary 
information for rating, do not suggest a compensable degree 
of hearing loss.)

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted in this case.  The fact that the veteran may 
wear hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, an increased rating for bilateral 
hearing loss must be denied.


ORDER

An increased rating for service-connected bilateral hearing 
loss is denied.





		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


